Citation Nr: 0207689	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  01-04 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service-connection for bilateral 
chondromalacia.  

2.  Entitlement to service-connection for bilateral 
hyperkeratosis of plantar forefoot area.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from July 1976 to November 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Atlanta, Georgia, in which the RO determined that new and 
material evidence to reopen the claim of service-connection 
for bilateral patella alta with chondromalacia had not been 
submitted and denied service-connection for a bilateral foot 
disorder.  


FINDINGS OF FACT

1.  In a December 1978 rating decision the RO denied service-
connection for bilateral patella Alta with chrondromalacia.  
The veteran was notified of this decision in January 1979.  

2.  The veteran did not submit a notice of disagreement thus 
the December 1978 RO decision became final.

3.  The evidence added to the record since the December 1978 
RO decision bears directly and substantially upon the 
specific matter under consideration, is neither cumulative or 
redundant, and by itself or with evidence previously 
assembled is so significant it must be considered in order to 
decide fairly the merits of the claim.  

4.  Bilateral chondromalacia is a superimposed injury 
occurring during, or as a result of, active service.  

5.  Competent medical evidence attributing bilateral 
hyperkeratosis of plantar forefoot area to service has not 
been presented.  


CONCLUSIONS OF LAW

1.  The evidence received since the RO denied entitlement to 
service-connection for bilateral patella alta with 
chondromalacia is new and material, so that the claim is 
reopened.  38 U.S.C. §§ 5103A(f), 5108, 7105(b)(1), 7150(c) 
(2002); 38 C.F.R. §§ 3.156(a), 20.302(a), 20.1103 (2001).  

2.  With resolution of all reasonable doubt in the veteran's 
favor, bilateral chondromalacia had its onset during service.  
38 U.S.C. §§ 1131, 5103A, 5107(b) (2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159); 
VAOGCPREC. 82-90 (July 18, 1990); 55 Fed. Reg. 45,711 (1990); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 4.9 (2001).  

3.  Bilateral hyperkeratosis of plantar forefoot area was not 
incurred in or aggravated by the veteran's active service.  
38 U.S.C. § 1101, 1131, 5103A, 5107(b) (2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The August 1999 and May 2000 RO letters, February 2001 rating 
decision, as well as the March 2001 Statement of the Case 
informed the veteran of the evidence needed to substantiate 
the claim.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  38 
U.S.C. §§ 5102, 5103A (2002); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R § 3.159(b)).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  See 38 U.S.C. § 5103A (2002); 66 Fed. Reg. 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

New and Material Evidence

A notice of disagreement shall be filed within one year from 
the date of mailing of notice of the result of initial review 
or determination.  38 U.S.C. § 7105(b)(1) (2002); 38 C.F.R. § 
20.302(a) (2001).  If no notice of disagreement is filed 
within the prescribed period, the action or determination 
shall become final and the claim will not thereafter be 
reopened or allowed, except as may be otherwise provided by 
regulation.  38 U.S.C. § 7105 (c) (2002).  38 C.F.R. 
§ 20.1103 (2001).  

However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, the claim 
shall be reopened and the former disposition reviewed.  38 
U.S.C. § 5108 (2002).  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in conjunction with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C. § 5103A(a)(1) (2002).  However, 
nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured. 38 
U.S.C. § 5103A(f) (2002).  

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 66 Fed. Reg. 45,630 
(August 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.156(a)).  However, the revised regulation applies to any 
claim to reopen received on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (August 29, 2001).  The effective date rule 
established by 38 U.S.C. § 5110(g) prohibits the application 
of any liberalizing rule to a claim prior to the effective 
date of such law or regulation.  As this claim to reopen was 
received on April 22, 1999, prior to August 29, 2001, the 
revised regulation is not applicable and the Board may not 
consider the revised regulation.

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

The evidence, which was in the file at the time that this 
case was considered by the RO in December 1978, included the 
veteran's service medical records.  The evidence submitted 
since the December 1978 denial includes duplicate copies of 
his service medical records, a private medical record dated 
June 1979, VA outpatient treatment records dated July 1999 to 
September 2000, a May 2001 written statement by the veteran's 
mother, and the veteran's and his spouse's testimony at a 
February 2002 Travel Board Hearing.  

In May 2001 the veteran's mother wrote that he was never 
treated for any medical problems with his knees, legs, or 
ankles, before leaving home to join the Navy.  The veteran's 
mother's written statement is new and material.  The RO 
denied the veteran's claim in 1978 because his bilateral 
patella alta with chondromalacia was found to have existed 
prior to service and was not aggravated by service.  However, 
the veteran's mother has stated that he was never treated for 
any medical problems with his knees, before leaving home to 
join the Navy.  This evidence bears directly and 
substantially upon the specific matter under consideration, 
and was not considered by the RO when it issued its December 
1978 rating decision.  Moreover, it is so significant that it 
must be considered in order to decide fairly the merits of 
the claim.  This evidence therefore constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the claim 
is thus reopened.

Bilateral Chondromalacia 

Having reopened the veteran's claim of entitlement to 
service-connection for bilateral chondromalacia, the Board 
will now proceed to consideration of this claim on its 
merits.  

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C. § 1131 (2002); 38 C.F.R. §§ 3.303, 
3.304 (2001).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).  Congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. § 
3.303(c) (2001).  However, congenital or development defects 
may be service-connected where a superimposed injury occurs 
during, or as a result of, active service.  VAOGCPREC. 82-90 
(July 18, 1990); 55 Fed. Reg. 45,711 (1990), Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995) and Monroe v. Brown, 4 
Vet. App. 513, 514- 15 (1993).

The July 1976 Report of Medical Examination, at enlistment, 
noted a scar on the right knee.  No other knee defects or 
abnormalities were noted.  However, the October 1978 Medical 
Board Report found that the bilateral patella alta with 
bilateral chondromalacia existed prior to enlistment.  
Although it is possible that the bilateral patella alta with 
bilateral chondromalacia pre-existed service such is not 
shown by clear and unmistakable evidence as required to rebut 
the presumption of soundness.  

Service medical records show that the veteran sustained a 
right knee injury in August 1976.  Bilateral chondromalacia 
was diagnosed in January 1977, approximately six months after 
the veteran entered onto active duty.  At the February 2002 
Travel Board Hearing the veteran testified that he fell and 
injured his knee during basic training.  He reported that in 
August 1976 someone spilled grease on the floor, he did not 
see it, slipped and landed on both knees while serving as a 
chow runner.  The veteran stated that he went to sick call 
where they saw the swelling and that he did injure his knees 
and was placed on limited bed rest.  The veteran testified 
that the private medical records show treatment following 
service were no longer available because the physicians were 
either deceased or no longer in practice.  

The June 1979 private medical record shows that the veteran 
may well have chondromalacia of the patellae but the findings 
were minimal at the time.  VA outpatient treatment records 
dated July 1999 to September 2000 provide the diagnoses of 
patello-femoral pain syndrome of bilateral knees.  The July 
1999 radiology report impression was mild degenerative 
changes of the right patella without evidence of knee joint 
effusions or loose bodies.  In March 2000 a right knee 
arthroscopy was performed.  The postoperative diagnosis was 
right knee cartilage disorder / chondromalacia.  The 
radiology impression was that there was no evidence of acute 
abnormality of the right knee but mild hypertrophic changes 
within the tibial spines and posterior patella.  

Having reviewed the evidence in this case, the Board 
concludes that the unique facts presented in the record 
pertaining to entitlement to service connection for bilateral 
chondromalacia warrant the application of the reasonable 
doubt doctrine.  Under the circumstances, the Board must 
conclude that the veteran's current bilateral chondromalacia 
was either incurred in service or, if the bilateral patella 
alta pre-existed service the developmental or congenital 
defect suffered a superimposed injury (chondromalacia) 
occurring during service even though the bilateral patella 
alta had not been identified at service entry.  Either way, 
with reasonable doubt being resolved in the veteran's favor, 
entitlement to service connection for bilateral 
chondromalacia is granted.  

With application of the benefit-of-the-doubt rule the Board 
finds that the veteran's bilateral chondromalacia started in 
service.  38 U.S.C. § 5107(b).  Bilateral chondromalacia was 
incurred in active service.  Thus, service connection is 
warranted for bilateral chondromalacia.  

Bilateral Hyperkeratosis of Plantar Forefoot Area 

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  

A claim based on chronicity requires that (1) the chronic 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App 489 (1997).  
Although a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, a lay person is competent 
to testify as to observable symptoms.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995); Espiritu v. Derwinski, 2 Vet.  
App. 492 (1992).  Notwithstanding a claimant's showing of 
post service symptomatology and in-service injury, competent 
medical expertise is required to make a medical diagnosis and 
relate the present diagnosis to service.  Summers v. Gober, 
225 F.3d 1293 (Fed. Cir. 2000). 

Service medical records show that the veteran was 
hospitalized for cellulitis of the left foot in August 1976.  

The July 2000 VA outpatient treatment record shows that the 
veteran was seen in the podiatry clinic for diabetic foot 
care and treatment of callus of the sole of the left foot.  
The diagnoses were diabetic with peripheral neuropathy of 
both feet and hyperkeratosis of plantar forefoot area 
bilaterally.  

The medical evidence of record does not show a nexus or link 
between the veteran's in-service cellulitis of the left foot 
and his current hyperkeratosis of plantar forefoot area 
bilaterally.  See Boyer, 210 F.3d 1351, 1353 (Fed. Cir. 2000) 
("A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  See also 
Maggitt, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard, 13 Vet. App. 546, 
548 (2000); Collaro, 136 F.3d 1304, 1308 (Fed. Cir. 1998); 
Mercado-Martinez, 11 Vet. App. 415, 419 (1998) ("In order for 
service connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas, 3 Vet. App. 542, 548 (1992).  

Inasmuch as the preponderance of the evidence is against the 
veteran's claim of entitlement to service-connection for 
bilateral hyperkeratosis of plantar forefoot area the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. 49, 55 (1990); Alemany, 9 Vet. App. 518, 
519 (1996).  


ORDER

Entitlement to service-connection for bilateral 
chondromalacia is granted, subject to the laws and 
regulations governing the payment of VA monetary benefits.

Entitlement to service-connection for bilateral 
hyperkeratosis of plantar forefoot area is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

